Title: From Thomas Jefferson to David Redick, 19 June 1802
From: Jefferson, Thomas
To: Redick, David


            SirWashington June 19. 1802.
            Your letter of the 10th. has been received, and I am duly sensible of the favor of your attention to the calumny which was the subject of it. seeing the impossibility that special vindications should ever keep pace with the endless falshoods invented & disseminated against me, I came at once to a resolution to rest on the justice & good sense of my fellow citizens, to consider from my general character and conduct thro’ life, not unknown to them, whether these [calumnies] were probable: and I have made it an invariable rule never to enter the lists of the public papers with the propagators of them. in private communications with my friends I have contradicted them without reserve. in this light you will be pleased to consider the present letter as meant for your own satisfaction, and to assure you that the falsehood may be contradicted with safety by yourself or any others, but not that this letter should get into the [public] papers, or itself or any copy of it [go out of your own hands]. I know not to what party of Indians the calumny is meant to allude, as there were several parties on visits here the last summer. but it is false as to every party. [I never] uttered the sentiments there stated, nor anything equivalent or like to them, to any Indian, or to any other person here or anywhere else. I had but one private conversation the last summer with any Indian. [that was] with the little Turtle in the presence of capt. Wells, his interpreter. I remember asking from him the opinions of the Indians with respect to a supreme being, the worship of him, and a future state. he answered me frankly. but I carefully avoided the impropriety of either controverting or concurring in those opinions, or of saying one syllable on the comparative merits of any religious opinions. the story therefore is a mere fabrication, false in it’s substance & in all it’s circumstances. I readily conjecture the Missionary who wrote to you on the subject, and know his worth & candour too well not to wish that his mind should be set to rights on this subject. I will ask, if you please, that addition to your favors, and pray you to accept my esteem & best wishes.
            Th: Jefferson
           